DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 5/4/2022 is as follows: Claims 23-24 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1-22 and 25-30 are currently amended, are currently pending in the application, and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner. 

Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections for claims 1-22 and 25-30 are upheld.
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. specifically managing panic attacks, additional limitations describing the derivation and refinement of the algorithms, etc.), and thus the corresponding 35 USC 103 rejections for claims 1-30 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.
Response to Arguments
Rejection Under 35 USC 112(a)
In the interview conducted on 5/12/2022 Applicant clarified that the function of “deriving an algorithm from differences between a baseline and a shift in physiological arousal exceeding predetermined threshold limits” in each of the independent claims is intended to capture the process of customizing a baseline algorithm to a particular patient using patient-specific physiological data, e.g. as described in paras. [0060] and [0074]-[0076] of the specification. Because use of machine learning techniques to derive and refine a patient-specific algorithm from a patient-unspecific algorithm is generally supported by the specification, the 35 USC 112(a) rejections for claims 1-30 are withdrawn. 
Rejection Under 35 USC 112(b)
In the interview conducted on 5/12/2022 Applicant clarified that the limitation reciting that “no connection to an external communication network is required” in claim 29 is intended to show that the signal processing subsystem and signal presentation subsystem are both performing local processing on a single device, rather than being embodied in a client-server type relationship or other system architecture requiring an external network for communication between these two components. Because the scope of this limitation has been clarified, the corresponding 35 USC 112(b) rejection for this claim is withdrawn. 
Regarding the identified indefinite elements of claims 6 and 7, Applicant argues on page 14 of the Remarks filed 5/4/2022 that the psychological concepts “are well-known concepts in the field of psychology and one skilled in the art would understand how to apply them in the context of panic attacks and in conjunction with the claimed invention.” Applicant’s arguments are fully considered, but are not persuasive. Based on a search of the prior art and the Applicant’s specification, it is still unclear what exactly concepts such as “double helix” or “baseline” or “nature vs. nurture continuum” mean in a psychological context and how these specific elements would function independently or concurrently with relaxation techniques to comprise a treatment. Accordingly, the corresponding 35 USC 112(b) rejections for claims 6 and 7 are upheld. 
Rejection Under 35 USC 101
On page 16 of the Remarks Applicant argues that the “present claimed invention improves upon these conventional systems by enabling the incorporation of the behaviors and responses of the specific user into the algorithm that detects the panic attack wherein the system and method iteratively updates and refines the algorithm through machine learning. Furthermore, receiving a marking of the panic attack from the user allows the system to more accurately distinguish panic attacks from other stress or anxiety arousals for the particular user.” Applicant’s arguments are fully considered, but are not persuasive. The use of user feedback to iteratively update and personalize a machine learning algorithm does not amount to an improvement to a computer or other technological field; rather, this appears to amount to the general use of supervised machine learning techniques to detect panic attack onset. Use of non-specific supervised machine learning techniques to detect panic attacks or other stress- or anxiety-related psychological conditions amounts to the words “apply it” with a computer because an otherwise-abstract function (the detection of a panic attack or other acute stress episode from physiological signals) is merely being automated with a generic machine learning technique. Examiner also notes that this does not appear to improve on the technological state of the art; at least [0025] of Sasangohar et al. (US 20210233641 A1), [0076] of Eldardiry et al. (US 20170049374 A1), [0089]-[0090] of Goldberg et al. (US 20110245633 A1), and [0247] of Coleman et al. (US 20150199010 A1) teach use of supervised machine learning techniques to detect stress-related episodes using algorithms iteratively updated based on user feedback. Accordingly, this element does not provide integration of the abstract idea (i.e. patient monitoring for panic attacks) into a practical application because it merely automates the otherwise-abstract steps using generic computing components as tools. 
Accordingly, the 35 USC 101 rejections are upheld for claims 1-11, 15-22, and 25-30. 

Rejection Under 35 USC 103
On page 17 of the Remarks Applicant argues that neither Sasangohar nor Chan disclose, teach, or suggest various limitations of the amended independent claims (as listed below). Applicant’s arguments are fully considered, but are not persuasive. Each limitation that is allegedly not taught by these references are listed below, and addressed with citations to show where these references do provide disclosure, teaching, or suggestion of the subject matter:
- detection and managing of panic attacks: Sasangohar [0010] notes a system for managing PTSD or other stress- or anxiety-related disorders; the system can detect acute stress- or anxiety-related events or episodes, which would encompass the particular instance of “panic attacks” as claimed because panic attacks are a type of acute stress- or anxiety-related event. See particularly [0027] where the system is disclosed as being useful for managing a panic disorder such that the monitored SAR events would include panic attacks.
- “wherein the signal processing subsystem derives an algorithm from differences between a baseline and a shift in physiological arousal exceeding predetermined threshold limits”: Sasangohar Fig. 3, [0023], noting computational facility 106 (i.e. signal processing subsystem) processes heart rate data to determine the onset of an SAR episode based on classification thresholds, and can derive a patient-specific detection algorithm using a baseline algorithm and refining the algorithm with patient-specific data as in [0025] & [0027]. 
- “wherein a group physiological profile derived from a group of users has been customized based on user-provided feedback data comprising user psychological patterns and/or physiological patterns demonstrating characteristics of psychiatric presentations that comprise physiological changes for the user around a time of a marking of a panic attack by the user via the status reporting device, creating a physiological signal criterion tailored specifically to the user”: Sasangohar [0010], [0025], [0027], noting derivation of a patient-unspecific algorithm (i.e. a group physiological profile) from training on a large corpus of labelled patient data which may then be customized to a specific patient using patient-specific data and user feedback confirming (i.e. marking) the time of an SAR event via the status reporting device such that patient-specific algorithms are derived and continuously refined.
- “wherein the signal processing subsystem uses the algorithm and machine learning to perform detection and classification, and outputs detection and classification signals to the signal presentation subsystem triggering an alert signal provided to the user via the status reporting device when the next panic attack takes place based on the physiological signal criterion tailored specifically to the user”: Sasangohar Fig. 3, [0023]-[0025], noting computational facility 106 performs SAR episode classification and detection using trained algorithms and machine learning, and outputs an alert of an active SAR episode to the UI hardware acting as a status reporting device so the patient can be notified of the occurrence of the detected event.
- “wherein the system iteratively updates and refines the algorithm through machine learning and processing addition input including the user’s physiological data, user feedback data, therapist data in addition to the user’s physiological data and feedback data to iteratively update and refine the algorithm. However, this newly added limitation is addressed with a new prior art reference as described in more detail in the updated 35 USC 103 rejections below. 
On page 18 of the Remarks, Applicant argues that the instant invention “begins with the patient’s experience, i.e., that the patient initiates the derivation of the panic alert signal” and uses “the principle of Selectivity vs. Specificity” to provide “much greater accuracy because of the user-centric control system.” Applicant then asserts that “this concept is not disclosed, taught, or suggested by Sasangohar or Chan.” Applicant’s arguments are fully considered, but are not persuasive. The instant invention does not appear to require a patient initiation step as Applicant appears to argue, beyond incorporating user feedback and marking of the occurrence of a panic attack. This aspect is taught by at least Sasangohar [0025], where a user provides feedback to confirm or deny that an SAR event (e.g. a panic attack) has actually occurred to refine the machine learning algorithms. 
Applicant further argues on page 18 that “the claimed invention not only finds the changes in physiology based on marked Panic Attacks based on patient recording and specifies the attack as panic separate from other anxiety disorders arousal, but also allow for individually based relaxation protocols” which “is not something contemplated in Sasangohar or Chan.” Applicant’s arguments are fully considered, but are not persuasive. The instant claims do not appear to provide a positively recited step or function that distinguishes a panic attack event from a different type of anxiety event, nor a step that provides individually based relaxation protocols. Instead, the claims recite performing “detection and classification” of panic attacks, which is taught by at least Sasangohar [0023]-[0025] as explained above, and merely requires use of an instruction module that at most “presents to the user appropriate steps for management and treatment of a detected psychological disorder” as in claim 30, which is taught by at least Sasangohar [0026], noting mitigation component 114 that provides media content and/or instructions to a user such as calming, breathing, mindfulness, etc. techniques.
For the above reasons, many aspects of the amended claims are taught by the cited prior art references. The new aspects not disclosed by these references are addressed with a new prior art reference, as explained in more detail in the updated 35 USC 103 rejections below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a status reporting device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the status reporting device is disclosed as “a smartwatch, a smartphone, a tablet computer, a laptop, or any other computing and communicating device that is capable of presenting visual, audio, textual, vibrational, or kinesthetic signals to the user” in para. [0057], and this element will thus be interpreted as any kind of computing and/or communicating device. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 23, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 each recite treatment comprising “psychological concepts of one or more of conditioning and learning, baseline, degrees of freedom, double helix, and a nature vs. nurture continuum independently or in conjunction with progressive muscle relaxation, guided imagery, or other relaxation techniques.” It is unclear what the metes and bounds of a treatment comprising these psychological concepts would be, because there is no clear definition of any of these concepts, nor how they would function independently or concurrently with relaxation techniques to comprise a treatment. For purposes of examination, Examiner interprets these concepts as broadly encompassing any type of psychological treatment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 15-22, and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-11, 15-22, and 25-29 are directed to systems (i.e. machines) and claim 30 is directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people. Specifically, the claim recites: 
obtaining physiological data comprising heart rate variability data;
receiving feedback signals and feedback data;
deriving an algorithm from differences between a baseline and a shift in physiological arousal exceeding predetermined threshold limits;
customizing a group physiological profile derived from a group of users based on user-provided feedback data comprising user psychological patterns and/or physiological patterns demonstrating characteristics of psychiatric presentations that comprise physiological changes for the user around a time of a marking of a panic attack by the user, creating a physiological signal criterion tailored specifically to the user; 
using the algorithm to perform detection and classification; and
outputting detection and classification signals triggering an alert signal provided to the user when the next panic attack takes place based on the physiological signal criterion tailored specifically to the user. 
Each of these steps, when considered in the context of each claim as a whole, describe a medical monitoring / panic attack event detection interaction that could take place between a patient and a caregiver. For example, a caregiver may obtain physiological data such as heart rate variability from a patient, analyze the data to determine the onset of a panic attack based on a derived algorithm providing personalized thresholds for a patient, and output a result by letting the patient know they may be experiencing a panic attack. The patient could also provide some kind of feedback signal to the caregiver, e.g. letting them know that they do not feel panicked, or providing feedback about any mitigation efforts the caregiver provides in response to the event detection. Thus, the claim recites an abstract idea in the form of a certain method of organizing human activity because it describes various interactions between a patient and a caregiver. Independent claims 28 and 30 recite substantially similar limitations, and are also considered to recite an abstract idea under the same analysis. 
Dependent claims 2-11, 15-22, 25-27, and 29 inherit the limitations that recite an abstract idea from their dependence on claims 1 or 28, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 4-8, 15-22, and 26-27 recite further limitations that, under their broadest reasonable interpretations, further describe the abstract idea identified above, and thus also fall into the certain methods of organizing human activity grouping identified above. 
Specifically, claim 4 recites sending alarm and status signals to a therapist who communicates remotely with the user, which could be achieved by a caregiver talking to or otherwise communicating with an additional care team member (e.g. a therapist) to notify them of a detected panic attack condition. 
Claim 5 recites various types of physiological data that may be used in combination to detect an onset of a panic attack, at least two of which would be usable by a caregiver to perform the detection, e.g. by looking at heart rate and heart rate variability data in combination. 
Claims 6 and 7 recite treatment using various psychological concepts independently or in conjunction with relaxation techniques, which a caregiver could provide to a patient in real time if onset of a panic attack is suspected. 
Claim 8 recites mapping features representing physiological, behavioral and circumstantial data over time into reliable behavioral disorder detection and classification signals based on marking of the panic attack, which a caregiver could achieve by using past knowledge or experience with indicators of panic attacks to determine the best mappings of input patient features to outputting panic attack onset in conjunction with user feedback marking when a panic attack is occurring. 
Claims 15-17 recite characterizing various feedback for effectiveness, e.g. by determining a reduction in number or severity of behavioral disorders from a baseline in response to treatment. These functions could be achieved by a caregiver analyzing either a patient’s own physiological feedback during or after treatment or the caregiver’s observational feedback of monitoring a patient over time to determine how effective any provided treatments are at reducing panic attacks. 
Claims 18-19 recite collecting data from multiple users to establish the baseline and group physiological profiles based on classification and detection signals, which a caregiver could achieve by monitoring at least two users and evaluating their personal indicators of homeostasis vs. onset of panic attacks to create a generic profile or model. 
Claims 20 and 26 recite that the baseline is determined from physiological data collected from multiple users, which a caregiver could achieve by considering several of their past patients’ physiological measures to determine an average “normal” level of heart rate variability for the baseline. 
Claim 21 recites adjusting the algorithm according to at least two types of physiological indicators, which a caregiver could achieve by mentally adjusting weights of various variables in their panic attack evaluation algorithm, e.g. by raising personalized thresholds for heart rate and heart rate variability for a particular patient if they have received feedback that low amounts of heart activity increases do not correspond to panic attacks in that patient. 
Claim 22 recites instructing a user in real time with management techniques comprising biofeedback and/or neurofeedback, which a caregiver could perform by guiding a patient through biofeedback exercises. 
Claim 27 recites determining that an alert-worthy event is occurring for a patient when heart rate variability reduces by a predetermined percentage over a predetermined time both specific to the patient based on their psychological and/or physiological patterns, which a caregiver could achieve by first calculating these specific thresholds for a user and then monitoring patient data to determine if the thresholds are exceeded during the monitoring interaction to determine an alert. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 28, and 30 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include: one or more computing devices comprising a signal processing subsystem and a signal presentation subsystem both connected to a communication network; one or more wearable body sensors that measure one or more physiological indicator variables and transmit the physiological data over a communication network to the signal processing subsystem; use of the signal processing subsystem to derive the algorithm; a status reporting device connected to the communication network and use of the status reporting device to receive feedback signals from the signal presentation subsystem; use of machine learning by the signal processing subsystem to perform detection and classification, and iterative updating and refining of the algorithm through machine learning and processing additional input including the user’s physiological data, user feedback data, and therapist data over time, creating an evolving algorithm with additional data that is procured repeatedly. Claims 28 and 30 recite substantially similar additional elements, and claim 30 further recites the additional element of an instruction module presenting to the user appropriate steps for management and treatment of a detected psychological disorder. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition (note: presentation of “appropriate steps for management and treatment of a detected psychological disorder” does not amount to a particular treatment for a particular disease because this could cover a broad range of treatment steps for a broad range of disorders), do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic/automated patient monitoring environment). 
Further, use of computing elements recited at a high level of generality (such as a computing device comprising a signal processing subsystem, or generic “machine learning” techniques) to perform the deriving an algorithm and performing detection and classification functions of the invention amount to the words “apply it” with a computer because these otherwise-abstract steps performable by a caregiver are merely being implemented with generic computing elements such that the certain method of organizing human activity is automated. In the same vein, iteratively updating and refining the algorithm with machine learning amounts to the words “apply it” with a computer because no particulars of the machine learning process have been positively recited, beyond that an algorithm is refined based on various generic types of information such as physiological data, user feedback data, and therapist data over time. Because the types and methods of machine learning training, processing, and iterative updating steps are not recited with any particularity, this element is considered equivalent to the words “apply it” with generic computerized methods such that otherwise-abstract methods are merely digitized or automated with generic machine learning methods. Similarly, the use of generic computing elements such as a status reporting device, signal presentation subsystem, and instruction module to present or receive information to or from a user via a communication network merely digitize interactions that could otherwise occur between a patient and a caregiver in a patient monitoring interaction such that they amount to implementation of an abstract idea on generic computer components. For example, a caregiver could traditionally observe patient physiology and provide alerts, treatment, or other communications to the patient while receiving patient feedback in the form of physiological signals or direct communication. Use of the signal presentation subsystem, status reporting device, and/or instruction module to receive and present information thus merely digitize these otherwise-abstract interactions. The use of wearable sensors to measure physiological data and transmit it to the signal processing subsystem amounts to insignificant extra-solution activity because they are necessary data gathering means that provide required input for the main analysis/monitoring steps. Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-11, 15-22, 25-27, and 29 is not integrated into a practical application under a similar analysis as above. Claims 4-7, 15-20, and 27 merely further describe the abstract idea (as outlined above), do not introduce any new additional elements, and are each performed with the same additional elements identified for claim 1 above; accordingly, they do not provide integration into a practical application. 
Claims 2 and 29 recite various configurations of hardware architecture and data transmission schemas among the signal processing subsystem, signal presentation subsystem, and status reporting device, but these elements are still each recited at a high level of generality and merely digitally transmit data that could otherwise be communicated between a patient and caregiver in a patient monitoring interaction, and thus amount to the words “apply it” with a computer under the same analysis explained above for the independent claims. 
Claim 3 recites that the status reporting device is connected to the communication network via a Wi-Fi network, which amounts to insignificant extra-solution activity because this is merely a nominal recitation of a known method of electronic communication. 
Claim 8 recites that the signal processing subsystem comprises a machine learning subsystem that uses machine learning to perform the mapping function, which amounts to the words “apply it” with a computer as explained above for claim 1 because the use of a generic “machine learning subsystem” to perform data correlation that could otherwise be achieved by a caregiver using their own knowledge and expertise merely uses a computer as a tool to digitize an otherwise-abstract function. 
Claims 9 and 10 similarly amount to the words “apply it” with a computer because they merely specify known machine learning methods recited at a high level of generality to achieve the functions of the invention. 
Claim 11 recites a preprocessing subsystem, a feature extraction subsystem, and a machine learning subsystem, but none of these elements are providing any particular functions so they amount to insignificant extra-solution activity in this case. 
Claims 21 and 26 recite that machine learning is used to adjust the algorithm or determine a baseline, which amount to the words “apply it” with a computer because the machine learning is recited at a high level of generality and is merely used to digitize otherwise-abstract functions, as explained for similar limitations of the independent claims. 
Claim 22 recites that biofeedback and/or neurofeedback are provided to a user via the instruction module and that outputs are sent to the status reporting device comprising generic personal computing device types. These elements merely digitize patient monitoring interactions as explained in the independent claims and provide data displays equivalent to outputting a report such that they amount to the words “apply it” with a computer and/or insignificant extra-solution activity. 
Claim 25 recites that a wearable body sensor comprises various types of ECG sensors, which amounts to insignificant extra-solution activity because this is a means of necessary data gathering. 
Accordingly, the additional elements of claims 1-11, 15-22, and 25-30 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-11, 15-22, and 25-30 are directed to an abstract idea.
Examiner notes that claims 12-14 recite specific methods of preprocessing or feature extraction that are more than just digitization of otherwise-abstract features; these elements function as an added technical layer to make the obtained physiological data interpretable for a machine learning algorithm and would not be required in a conventional interaction between a patient and caregiver. Accordingly, these claims provide additional technical elements that specifically limit the invention to the field of machine learning functions that are not merely digitizing a caregiver’s patient monitoring analysis process, and thus provide integration of the abstract idea into a practical application. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device comprising a signal processing subsystem utilizing machine learning to perform the deriving, customizing, detecting, outputting, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0009], [0014], and [0079] of Applicant’s specification, noting the signal processing subsystem can be implemented on known computing components like a server, a tablet computer, a smartwatch, or a smartphone; as well as paras. [0008], [0065], noting various examples of known machine learning algorithms utilized to detect the state of the user. Such disclosures would indicate to one of ordinary skill in the art that any generic computer processing components implementing known machine learning techniques could be utilized to achieve the functions of the invention. 
Further, the use of network-connected computing elements like a signal processing subsystem, signal presentation subsystem, status reporting device, and instruction module to electronically communicate information that could traditionally be shared via human interactions amounts to mere instructions to apply the exception using generic computer components, as explained above. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0009], [0014], and [0079] of Applicant’s specification, noting the signal processing subsystem, signal presentation subsystem, and instruction module can be implemented on known computing components like a server, a tablet computer, a smartwatch, or a smartphone; as well as para. [0057], noting that status reporting device “can be a smartwatch, a smartphone, a tablet computer, a laptop, or any other computing and communicating device that is capable of presenting visual, audio, textual, vibrational, or kinesthetic signals to the user.” Such disclosures would indicate to one of ordinary skill in the art that any generic computer processing components communicating via a network could be utilized to achieve the communication functions of the invention. Further, Examiner notes that transmitting or receiving data over a network is recognized as a well-understood, routine, and conventional function as outlined in MPEP 2106.05(d)(II), and thus these functions do not amount to an inventive concept. 
The use of wearable sensors to measure and transmit physiological data to the system amount to insignificant extra-solution activity in the form of necessary data gathering, as explained above. Examiner notes that transmitting data over a network is recognized as a well-understood, routine, and conventional computer function, as outlined in MPEP 2106.05(d)(II). Further, it is well-understood, routine, and conventional to use wearable sensors to provide physiological data such as heart rate variability data to an event detection or patient monitoring system, as evidenced by at least para. [0054] of Applicant’s specification; Fig. 1 & paras. [0050]-[0053] of Akmandor et al. (US 20180184901 A1); Figs. 1-2 & para. [0075] of Beck et al. (US 20190239791 A1); Fig. 1 & paras. [0043]-[0046] of Eldardiry et al. (US 20170049374 A1); abstract, Fig. 1, & para. [0056] of Goldberg et al. (US 20110245633 A1); and Fig. 11 & [0004] of Kushki et al. (US 20160000365 A1). 
Even when considered as a whole, the combination of a computing device comprising a signal processing subsystem and signal presentation subsystem, data collection from a wearable sensor device, use of machine learning to analyze physiological data to detect mental condition, and a status reporting device and signal presentation subsystem to present and receive information to and from a user does not provide an inventive concept. Such a combination of elements is well-understood, routine, and conventional, as evidenced by at least Fig. 1 of Sasangohar et al. (US 20210233641); Figs. 1 & 4 of Goldberg; Fig. 11 & [0102] of Kushki; Figs. 1-3 of Akmandor; and Figs. 1-2 of Eldardiry. 
The dependent claims also do not provide significantly more than the abstract idea under the same analysis as above. The various computing elements used to receive, analyze, and output data amount to mere instructions to apply the abstract idea with generic computing components, and Examiner notes that data transmission (i.e. receiving feedback, presenting output on a display, connecting with a network via Wi-Fi, etc.) is a well-understood, routine, and conventional activity as outlined in MPEP 2106.05(d)(II). Further, use of electrodes or other ECG data collection devices as the wearable sensors as in claim 25 is also well-understood, routine, and conventional, as evidenced by at least para. [0054] of Applicant’s specification; para. [0053] of Akmandor; para. [0066] of Eldardiry; para. [0013] of Sasangohar; and paras. [0030] & [0033] of Chan et al. (US 20160338640 A1). 
Thus, when considered as a whole and in combination, claims 1-11, 15-22, and 25-30 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14, 18-21, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sasangohar et al. (US 20210233641 A1) in view of Chan et al. (US 20160338640 A1) and Seemakurty et al. (US 11195616 B1).
Claim 1
Sasangohar teaches a system for detecting and managing panic attacks of a user (Sasangohar [0010], noting a system for managing PTSD or other stress- or anxiety-related disorders; the system can detect acute stress- or anxiety-related events or episodes, which would encompass the particular instance of “panic attacks” as claimed because panic attacks are a type of acute stress- or anxiety-related event; see particularly [0027] where the system is disclosed as being useful for managing a panic disorder such that the monitored SAR events would include panic attacks), the system comprising: 
one or more computing devices comprising a signal processing subsystem and a signal presentation subsystem (Sasangohar Fig. 1, [0012], [0015]-[0016], noting one or more computing devices including computational facility 106 that processes signals from sensors (i.e. a signal processing subsystem) as well as UI hardware 108 that presents information (i.e. a signal presentation subsystem)); 
one or more wearable body sensors that measure one or more physiological indicator variables to obtain physiological data comprising heart rate  and transmit the physiological data over a communication network to the signal processing subsystem (Sasangohar Fig. 1, [0012]-[0014], noting wearable heart rate and acceleration sensors that measure patient physiological parameters and send the measured data to the computational facility via suitable communication channels or networks), 
a status reporting device connected to the communication network that receives feedback signals from the signal presentation subsystem and feedback data from the user that is transmitted to the signal processing subsystem (Sasangohar Fig. 1, [0016], [0025], noting a user can provide feedback to the UI hardware 108, acting as a status reporting device utilizing a signal presentation subsystem to provide a user interface; the feedback can include confirming or denying a detected stress or anxiety related (SAR) event which is used to refine the classification algorithm of the signal processing subsystem, i.e. the feedback is transmitted to the signal processing subsystem); and 
an instruction module connected to the communication network (Sasangohar Fig. 1, [0026], noting mitigation component 114, which provides media content and/or instructions to a user such as calming, breathing, mindfulness, etc. techniques);
wherein the signal processing subsystem derives an algorithm from differences between a baseline and a shift in physiological arousal exceeding predetermined threshold limits (Sasangohar Fig. 3, [0023], noting computational facility 106 (i.e. signal processing subsystem) processes heart rate data to determine the onset of an SAR episode based on classification thresholds, and can derive a patient-specific detection algorithm using a baseline algorithm and refining the algorithm with patient-specific data as in [0025] & [0027]); 
wherein a group physiological profile derived from a group of users has been customized based on user-provided feedback data comprising user psychological patterns and/or physiological patterns demonstrating characteristics of psychiatric presentations that comprise physiological changes for the user around a time of a marking of a panic attack by the user via the status reporting device, creating a physiological signal criterion tailored specifically to the user (Sasangohar [0010], [0025], [0027], noting derivation of a patient-unspecific algorithm (i.e. a group physiological profile) from training on a large corpus of labelled patient data which may then be customized to a specific patient using patient-specific data and user feedback confirming (i.e. marking) the time of an SAR event via the status reporting device such that patient-specific algorithms are derived and continuously refined);
wherein the signal processing subsystem uses the algorithm and machine learning to perform detection and classification, and outputs detection and classification signals to the signal presentation subsystem triggering an alert signal provided to the user via the status reporting device when the next panic attack takes place based on the physiological signal criterion tailored specifically to the user, and wherein both the signal processing subsystem and the signal presentation system are connected to the communication network (Sasangohar Fig. 3, [0023]-[0025], noting computational facility 106 performs SAR episode classification and detection using trained algorithms and machine learning, and outputs an alert of an active SAR episode to the UI hardware acting as a status reporting device so the patient can be notified of the occurrence of the detected event; see also [0012], noting the various components can communicate via appropriate networks in various configurations);
wherein the system iteratively updates and refines the algorithm through machine learning and processing addition input including the user’s physiological data, user feedback data,  (Sasangohar [0025], [0027], noting use of machine learning to iteratively update and refine the patient-specific algorithm via incoming user physiological data and user feedback data that confirms or denies the occurrence of an SAR event).  
In summary, Sasangohar teaches a system for analyzing physiological data of a patient (e.g. heart rate) to detect the onset of acute panic attack SAR episodes using personalized machine learning and classification algorithms. Though the system contemplates analysis of heart rate data as noted above, this reference fails to explicitly disclose that heart rate variability data is analyzed to detect panic attacks as required by the instant claim. However, Chan teaches an analogous acute stress detection system that utilizes both heart rate and heart rate variability data to determine a stress condition (Chan abstract, [0005]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the analysis of heart rate and acceleration data as in Sasangohar to additionally include analysis of HRV features derived from the heart rate data as in Chan because Chan shows that analyzing both heart rate and HRV features to detect acute stress is conventionally known in the art (see [0004]) and indicates that stress conditions cause physiological changes related to HRV (see [0017]), suggesting that use of this parameter in stress or panic detection operations would be beneficial. 
Thus, Sasangohar in view of Chan teaches a system for analyzing heart rate variability data to detect the onset of acute panic attack SAR episodes using personalized machine learning and classification algorithms that are continuously updated and refined based on patient parameters and feedback. However, the combination fails to explicitly disclose that the algorithm is updated and refined based on patient parameters and feedback as well as therapist data, as required by the instant claim. However, Seemakurty teaches an analogous real-time machine learning-based physiological monitoring and health status prediction system (Seemakurty abstract) that utilizes clinician feedback in addition to other patient data to adjust and refine machine learning algorithms (Seemakurty Col26 L50 – Col27 L41, noting stakeholder feedback (i.e. feedback from a clinician) can be used to continuously improve performance of the prediction algorithms). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine learning algorithm adjustment methods based on patient data of the combination to additionally include refinement based on clinician feedback as in Seemakurty in order to incorporate an additional type of information useful in continuously optimizing or customizing the algorithms of the system (as suggested by Seemakurty Col26 L50-62 & Col27 L6-7).
Claim 2
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the signal processing subsystem comprises a remote computing device that transmits physiological data over the communication network to the signal presentation subsystem comprising a second remote computing device and the signal presentation subsystem transmits feedback signals to the status reporting device connected to the communication network and the instruction module connected to the communication network (Sasangohar Fig. 2, [0019], noting the system is contemplated in a distributed server-based architecture such that the computational facility (i.e. signal processing subsystem) is a remote server communicating over a network to UI hardware (i.e. signal presentation subsystem and status reporting device)). 
Claim 3
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the status reporting device is connected to the communication network via a Wi-Fi network (Sasangohar [0037], noting Wi-Fi is a communication network that may be used by the computing devices of the system).  
Claim 4
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches alarm and status signals that are sent to a therapist who communicates remotely with the user (Sasangohar [0018], [0026], noting communication component can automatically contact one or more designated persons or entities such as a psychologist or psychiatrist of the user upon detection of a SAR episode; see also Seemakurty Col21 L50-66, Col26 L13-19, noting an alert sent to a stakeholder such as a doctor or other clinician).  
Claim 5
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein physiological indicators are used in combination to detect an onset of a panic attack or create an algorithm for detection and the physiological indicators comprise two or more of: heart rate; heart rate variability; electrocardiogram (ECG); respiratory rate; galvanic skin response; electromyography (EMG); electrooculography (EOG); electroencephalography - Fast Fourier transform analysis (EEG- FFT); skin temperature; posture; and acceleration (Sasangohar Fig. 3, [0022]-[0024], noting both heart rate and acceleration data can be used in combination to detect a SAR episode; see also Chan [0004], [0027], noting many physiological features including heart rate, HRV, acceleration, breathing rates, etc. can be analyzed to determine stress).  
Claim 6
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 5, and the combination further teaches wherein onset indication functions in combination with real time medical/symptomatic treatment, wherein the real time medical/symptomatic treatment comprises psychological concepts of one or more of conditioning and learning, baseline, degrees of freedom, double helix, and a nature vs. nurture continuum independently or in conjunction with progressive muscle relaxation, guided imagery, or other relaxation techniques (Sasangohar [0026], noting mitigation component 114 provides media content and/or instructions to a user such as calming, breathing, mindfulness, etc. techniques upon detection of a SAR episode to mitigate the episode; providing a user with treatment or mitigation options is considered “degrees of freedom” in accordance with para. [0015] of Applicant’s specification).  
Claim 7
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches treatment using psychological concepts of one or more of conditioning and learning, baseline, degrees of freedom, double helix, and a nature vs. nurture continuum independently or in conjunction with progressive muscle relaxation, guided imagery, or other relaxation techniques (Sasangohar [0026], noting mitigation component 114 provides media content and/or instructions to a user such as calming, breathing, mindfulness, etc. techniques upon detection of a SAR episode to mitigate the episode; providing a user with treatment or mitigation options is considered “degrees of freedom” in accordance with para. [0015] of Applicant’s specification).  
Claim 8
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the signal processing subsystem comprises a machine learning subsystem that uses machine learning in conjunction with a marking of the panic attack to map features representing physiological, behavioral and circumstantial data over time into reliable behavioral disorder detection and classification signals (Sasangohar Fig. 1, [0023], [0027], noting computational facility 106 includes machine learning algorithm 110 that is trained as a classifier to reliably detect SAR episodes based on physiological data (e.g. heart rate, and in the context of the combination with Chan HRV data) as well as behavioral and circumstantial data (e.g. acceleration data indicative of user movement patterns, in accordance with the examples of behavioral and circumstantial data provided in para. [0056] of Applicant’s specification) in conjunction with a user confirming or denying (i.e. marking) occurrence of an episode as in [0025]).  
Claim 10
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 8, and the combination further teaches wherein the machine learning subsystem comprises one or more of a support vector machine, a neural network, a statistical learning algorithm, or a combination thereof (Sasangohar [0023], noting well-known machine learning methods including SVMs and neural networks).  
Claim 11
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the signal processing subsystem comprises a preprocessing subsystem, a feature extraction subsystem, and a machine learning subsystem (Sasangohar Fig. 1, [0015], noting data preprocessing and featurizing component 112 and machine learning classification algorithm 110).  
Claim 12
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 11, and the combination further teaches wherein the preprocessing subsystem normalizes physiological signals for each time frame by (a) computing a mean-subtracted and standard deviation normalized signal, (b) computing a range normalized signal, producing a signal range from about 0 to 1 or from -1 to 1, or (c) by computing a ratio of the signal to its L1 or L2 norm (Sasangohar [0022], noting various feature extraction techniques; see also Chan [0060]-[0061], noting feature extraction techniques specific to HRV, including computing standard deviation of HR intervals, root mean square successive differences of HR intervals, and normalized spectral band powers and ratio of spectral band powers).  
Claim 13
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 11, and the combination further teaches wherein the feature extraction subsystem extracts a set of features by determining a closest match of the signal over each time frame to a dictionary of functions and/or a predefined set of functions (Sasangohar [0022], noting features are derived from the physiological data by deriving mean, variance, other distributional parameters, spectral features, non-linear and/or other features for each time window; a particular set of features to be computed can be selected, e.g. six features that have been shown to have high classification performance. This subset of features is considered a predefined set of functions to which the signals in each window are matched to derive the features).  
Claim 14
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 11, and the combination further teaches wherein the feature extraction subsystem computes one or more of a Fast Fourier Transform, a wavelet transform, a principal components analysis, an independent components analysis, or a bank of bandpass filters (Sasangohar [0022], noting features are derived including spectral features such as Fourier and wavelet components, i.e. features derived via Fourier transform or wavelet transform techniques).  
Claim 18
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein data are collected from multiple users and used to establish the baseline and the group physiological profile (Sasangohar [0010], [0027], noting the machine learning algorithm is trained from a corpus of physiological data from multiple users to establish a generic or patient-unspecific algorithm (i.e. baseline group physiological profile) that may then be tailored to a particular user).  
Claim 19
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 18, and the combination further teaches wherein the baseline and the group physiological profile are based on classification and detection signals (Sasangohar [0010], [0027], [0030], noting the trained models are trained and adjusted based on known outcomes (i.e. classification and detection signals) for a large group of patients).  
Claim 20
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the baseline comprises heart rate variability data values derived from clinical data sets or aggregated data sets collected from multiple users (Sasangohar [0010], [0027], noting the machine learning algorithm is trained to derive a patient-unspecific algorithm (i.e. a baseline) from a corpus of physiological data from multiple users, which in the context of the combination would include HRV values).  
Claim 21
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the processing subsystem uses machine learning to adjust an algorithm according to physiological indicators that comprise two or more of: heart rate; heart rate variability; electrocardiogram (ECG); respiratory rate; galvanic skin response; electromyography (EMG); electrooculography (EOG); electroencephalography - Fast Fourier transform analysis (EEG- FFT); skin temperature; posture; and acceleration based feedback of the user or specific physiology of the user in order to modify treatment (Sasangohar [0025], noting user feedback (e.g. regarding false positives detected from physiological data including heart rate and acceleration as in Fig. 3) is used to adjust or refine the algorithm; such adjustment is considered adjustment ‘according to physiological indicators’ of the invention such as heart rate and acceleration because the feedback leads to adjustments in the weighting and influences of the physiological indicators in the refined algorithm).  
Claim 25
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the one or more wearable body sensors comprise electrodes or charge and/or voltage measuring devices configured to record ECG data from the user (Sasangohar [0013], noting heartrate sensors can include ECG sensors comprising electrodes placed in contact with the patient’s skin).  
Claim 26
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the baseline comprises heart rate variability data values determined using a machine learning subsystem to analyze prior recorded heart rate variability of one or more users previously transmitted by one or more wearable body sensors attached to the one or more users (Sasangohar [0010], [0027], noting the machine learning algorithm is trained to derive a patient-unspecific algorithm (i.e. a baseline) from a corpus of physiological data from multiple users (i.e. previous users), which in the context of the combination would include HRV values).  
Claim 27
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein when heart rate variability reduces by a predetermined percentage over a predetermined time, the predetermined percentage and predetermined time being specific to the user based on user psychological patterns and/or physiological patterns, an alert signal is provided to the user indicating a panic attack is occurring (Sasangohar [0010], [0025], [0027], noting the system algorithms are trained to be patient-specific and continually adjusted over time based on a particular patient’s responses to provide more personalized alerts of future SAR episodes, i.e. the system uses patient-specific physiological and/or psychological patterns to generate alert signals indicating a SAR episode (such as a panic attack) is occurring; see also Chan [0020], noting acute stress is characterized by decreased high frequency HRV. Taken together, these teachings suggest that the system of the combination could use patient-specific predetermined HRV reduction thresholds (amounting to predetermined percentage over a predetermined time, because any detection of a variability reduction would necessarily require a lower HRV value over some amount of time) to determine when an acute stress SAR episode like a panic attack is occurring). 
Claim 28
Sasangohar teaches a system for detecting and managing panic attacks of a user (Sasangohar [0010], noting a system for managing PTSD or other stress- or anxiety-related disorders; the system can detect acute stress- or anxiety-related events or episodes, which would encompass the particular instance of “panic attacks” as claimed because panic attacks are a type of acute stress- or anxiety-related event; see particularly [0027] where the system is disclosed as being useful for managing a panic disorder such that the monitored SAR events would include panic attacks), the system comprising: 
one or more wearable body sensors that measure one or more physiological indicator variables comprising heart rate (Sasangohar Fig. 1, [0012]-[0014], noting wearable heart rate and acceleration sensors that measure patient physiological parameters and send the measured data to computational facility 106 (i.e. signal processing subsystem comprising a computing device) via suitable communication channels or networks); 
wherein the signal processing subsystem derives an algorithm from differences between a baseline and a shift in physiological arousal exceeding predetermined threshold limits (Sasangohar Fig. 3, [0023], noting computational facility 106 (i.e. signal processing subsystem) processes heart rate data to determine the onset of an SAR episode based on classification thresholds, and can derive a patient-specific detection algorithm using a baseline algorithm and refining the algorithm with patient-specific data as in [0025] & [0027]); 
a signal presentation subsystem comprising a computing device that electronically transmits feedback signals to a status reporting device (Sasangohar Fig. 1, [0016], [0025], noting a user can provide feedback to the UI hardware 108, acting as a status reporting device utilizing a signal presentation subsystem to provide a user interface); 
wherein the status reporting device receives feedback signals from the signal presentation subsystem and feedback data from the user that is transmitted to the signal processing subsystem (Sasangohar Fig. 1, [0016], [0025], noting a user can provide feedback to the UI hardware 108, acting as a status reporting device utilizing a signal presentation subsystem to provide a user interface; the feedback can include confirming or denying a detected stress or anxiety related (SAR) event which is used to refine the classification algorithm of the signal processing subsystem, i.e. the feedback is transmitted to the signal processing subsystem);
an instruction module (Sasangohar Fig. 1, [0026], noting mitigation component 114, which provides media content and/or instructions to a user such as calming, breathing, mindfulness, etc. techniques); 
wherein a group physiological profile derived from a group of users has been customized based on user-provided feedback data comprising user psychological patterns and/or physiological patterns demonstrating characteristics of psychiatric presentations that comprise physiological changes for the user around a time of a marking of a panic attack by the user via the status reporting device, creating a physiological signal criterion tailored specifically to the user (Sasangohar [0010], [0025], [0027], noting derivation of a patient-unspecific algorithm (i.e. a group physiological profile) from training on a large corpus of labelled patient data which may then be customized to a specific patient using patient-specific data and user feedback confirming (i.e. marking) the time of an SAR event via the status reporting device such that patient-specific algorithms are derived and continuously refined);
wherein the signal processing subsystem uses the algorithm and machine learning to perform detection and classification, and outputs detection and classification signals to the signal presentation subsystem triggering an alert signal provided to the user via the status reporting device when a next panic attack takes places based on the physiological signal criterion tailored specifically to the user (Sasangohar Fig. 3, [0023]-[0025], noting computational facility 106 performs SAR episode classification and detection using trained algorithms and machine learning, and outputs an alert of an active SAR episode to the UI hardware acting as a status reporting device so the patient can be notified of the occurrence of the detected event), and the signal processing subsystem, the signal presentation subsystem, the instruction module and the status reporting device are in electronic communication (the invention of Sasangohar is contemplated in a distributed server-based architecture as in [0019] as well as an integrated stand-alone architecture as in [0017], each of which indicate electronic communication between the various components as diagramed in Fig. 1);  
wherein the one or more wearable body sensors, signal processing subsystem, the signal presentation subsystem, the status reporting device, and the instruction module are connected to a communication network (Sasangohar Fig. 1, [0012], [0017], [0019], noting the various components of the system can communicate via appropriate networks in various configurations);
wherein the system iteratively updates and refines the algorithm through machine learning and processing additional input including the user’s physiological data, user feedback data, (Sasangohar [0025], [0027], noting use of machine learning to iteratively update and refine the patient-specific algorithm via incoming user physiological data and user feedback data that confirms or denies the occurrence of an SAR event).  
In summary, Sasangohar teaches a system for analyzing physiological data of a patient (e.g. heart rate) to detect the onset of acute panic attack SAR episodes using personalized machine learning and classification algorithms so that a user may be alerted and take mitigating actions. Though the system contemplates analysis of heart rate data as noted above, this reference fails to explicitly disclose that heart rate variability data is analyzed to detect panic attacks as required by the instant claim. However, Chan teaches an analogous acute stress detection system that utilizes both heart rate and heart rate variability data to determine a stress condition (Chan abstract, [0005]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the analysis of heart rate and acceleration data as in Sasangohar to additionally include analysis of HRV features derived from the heart rate data as in Chan because Chan shows that analyzing both heart rate and HRV features to detect acute stress is conventionally known in the art (see [0004]) and indicates that stress conditions cause physiological changes related to HRV (see [0017]), suggesting that use of this parameter in stress or panic detection operations would be beneficial. 
Thus, Sasangohar in view of Chan teaches a system for analyzing heart rate variability data to detect the onset of acute panic attack SAR episodes using personalized machine learning and classification algorithms that are continuously updated and refined based on patient parameters and feedback. However, the combination fails to explicitly disclose that the algorithm is updated and refined based on patient parameters and feedback as well as therapist data, as required by the instant claim. However, Seemakurty teaches an analogous real-time machine learning-based physiological monitoring and health status prediction system (Seemakurty abstract) that utilizes clinician feedback in addition to other patient data to adjust and refine machine learning algorithms (Seemakurty Col26 L50 – Col27 L41, noting stakeholder feedback (i.e. feedback from a clinician) can be used to continuously improve performance of the prediction algorithms). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine learning algorithm adjustment methods based on patient data of the combination to additionally include refinement based on clinician feedback as in Seemakurty in order to incorporate an additional type of information useful in continuously optimizing or customizing the algorithms of the system (as suggested by Seemakurty Col26 L50-62 & Col27 L6-7).
Claim 29
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 28, and the combination further teaches wherein the signal processing subsystem and the signal presentation subsystem are both located on the status reporting device and no connection to an external communication network is required (Sasangohar [0017], [0033], noting standalone implementation of the system wherein the signal processing and data presentation functions are consolidated on a smartwatch or other status reporting device such that no remote computing via an external network is required for stress detection).  
Claim 30
Sasangohar teaches a method for detecting and managing panic attacks of a user (Sasangohar [0010], noting a method for managing PTSD or other stress- or anxiety-related disorders; the system implementing the method can detect acute stress- or anxiety-related events or episodes, which would encompass the particular instance of “panic attacks” as claimed because panic attacks are a type of acute stress- or anxiety-related event; see particularly [0027] where the system is disclosed as being useful for managing a panic disorder such that the monitored SAR events would include panic attacks), the method comprising: 
one or more wearable body sensors measuring one or more physiological indicator variables comprising heart rate (Sasangohar Fig. 1, [0013]-[0014], noting wearable heart rate and acceleration sensors that measure patient physiological parameters and send the measured data to the computational facility via suitable communication wireless channels or networks); 
the one or more wearable body sensors wirelessly transmitting the physiological data over a communication network to a signal processing subsystem comprising a remote computing device (Sasangohar Fig. 1, [0012], [0019], noting the sensors send the measured data to a computational facility 106 (i.e. signal processing subsystem comprising a remote computing device) via suitable wireless communication channels or networks, e.g. Bluetooth); 
a status reporting device receiving signals from a signal presentation subsystem and feedback data from the user that is transmitted to the signal processing subsystem (Sasangohar Fig. 1, [0016], [0025], noting a user can provide feedback to UI hardware 108, acting as a status reporting device utilizing a signal presentation subsystem to provide a user interface; the feedback can include confirming or denying a detected stress or anxiety related (SAR) event which is used to refine the classification algorithm of the signal processing subsystem, i.e. the feedback is transmitted to the signal processing subsystem);
the signal processing subsystem deriving an algorithm from differences between a baseline and a shift in physiological arousal exceeding predetermined threshold limits (Sasangohar Fig. 3, [0023], noting computational facility 106 (i.e. signal processing subsystem) processes heart rate data to determine the onset of an SAR episode based on classification thresholds, and can derive a patient-specific detection algorithm using a baseline algorithm and refining the algorithm with patient-specific data as in [0025] & [0027]); 
wherein a group physiological profile derived from a group of users has been customized based on user-provided feedback data comprising user psychological patterns and/or physiological patterns demonstrating characteristics of psychiatric presentations that comprise physiological changes for the user around a time of a marking of a panic attack by the user via the status reporting device, creating a physiological signal criterion tailored specifically to the user (Sasangohar [0010], [0025], [0027], noting derivation of a patient-unspecific algorithm (i.e. a group physiological profile) from training on a large corpus of labelled patient data which may then be customized to a specific patient using patient-specific data and user feedback confirming (i.e. marking) the time of an SAR event via the status reporting device such that patient-specific algorithms are derived and continuously refined);
the signal processing subsystem using the algorithm and machine learning to perform detection and classification, and outputting detection and classification signals to the signal presentation subsystem triggering an alert signal provided to the user via the status reporting device when a next panic attack takes place based on the physiological signal criterion tailored specifically to the user (Sasangohar Figs. 1 & 3, [0012], [0015]-[0016], [0023]-[0025], noting computational facility 106 performs SAR episode classification and detection using trained algorithms and machine learning, and outputs an alert of an active SAR episode to the UI hardware (i.e. a status reporting device) via the computational facility’s mitigation and/or communication components (i.e. acting as a signal presentation subsystem of the remote computing device) so the patient can be notified of the occurrence of the detected event); 
an instruction module presenting to the user appropriate steps for management and treatment of a detected psychological disorder (Sasangohar Fig. 1, [0026], noting mitigation component 114, which provides media content and/or instructions to a user such as calming, breathing, mindfulness, etc. techniques in response to an SAR episode being detected); 
wherein the signal processing subsystem, the signal presentation subsystem, the instruction module and the status reporting device are connected to the communication network (Sasangohar Figs. 1-2 & 5, [0012], noting the various elements can be implemented in a distributed manner utilizing a suitable communication network to exchange information); and
wherein the system iteratively updates and refines the algorithm through machine learning and processing additional input including the user’s physiological data, user feedback data, (Sasangohar [0025], [0027], noting use of machine learning to iteratively update and refine the patient-specific algorithm via incoming user physiological data and user feedback data that confirms or denies the occurrence of an SAR event).
In summary, Sasangohar teaches a method for analyzing physiological data of a patient (e.g. heart rate) to detect the onset of acute panic attack SAR episodes using personalized machine learning and classification algorithms so that a user may be alerted and take mitigating actions. Though the system contemplates analysis of heart rate data as noted above, this reference fails to explicitly disclose that heart rate variability data is analyzed to detect SAR episodes as required by the instant claim. However, Chan teaches an analogous acute stress detection method that utilizes both heart rate and heart rate variability data to determine a stress condition (Chan abstract, [0005]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the analysis of heart rate and acceleration data as in Sasangohar to additionally include analysis of HRV features derived from the heart rate data as in Chan because Chan shows that analyzing both heart rate and HRV features to detect acute stress is conventionally known in the art (see [0004]) and indicates that stress conditions cause physiological changes related to HRV (see [0017]), suggesting that use of this parameter in stress or panic detection operations would be beneficial. 
Thus, Sasangohar in view of Chan teaches a method for analyzing heart rate variability data to detect the onset of acute panic attack SAR episodes using personalized machine learning and classification algorithms that are continuously updated and refined based on patient parameters and feedback. However, the combination fails to explicitly disclose that the algorithm is updated and refined based on patient parameters and feedback as well as therapist data, as required by the instant claim. However, Seemakurty teaches an analogous real-time machine learning-based physiological monitoring and health status prediction method (Seemakurty abstract) that utilizes clinician feedback in addition to other patient data to adjust and refine machine learning algorithms (Seemakurty Col26 L50 – Col27 L41, noting stakeholder feedback (i.e. feedback from a clinician) can be used to continuously improve performance of the prediction algorithms). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the machine learning algorithm adjustment methods based on patient data of the combination to additionally include refinement based on clinician feedback as in Seemakurty in order to incorporate an additional type of information useful in continuously optimizing or customizing the algorithms of the system (as suggested by Seemakurty Col26 L50-62 & Col27 L6-7).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sasangohar in view of Chan and Seemakurty as applied to claims 1 and 8 above, and further in view of Brown et al. (WO 2021034677 A1).
Claim 9
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 8, and the combination further teaches wherein the machine learning subsystem comprises  (Sasangohar [0025], [0027], [0030] noting supervised machine learning techniques to train the algorithm using physiological data labelled with temporally associated indications of SAR clinical events reported by one or more patients). 
In summary, the combination teaches a machine learning subsystem that has a supervised learning mode, but fails to explicitly disclose an additional unsupervised learning mode comprising one or more of clustering and autoencoding to learn higher-order features. However, Cohn teaches an analogous physiological parameter analysis system that can utilize many types of supervised and unsupervised machine learning techniques, including clustering to find groups of similar patients, i.e. higher-order features (Cohn [000088], [000095], noting use of deep neural networks or nearest neighbor algorithms as unsupervised methods of clustering similar patients together, i.e. clustering into higher-order feature groups. See also Cohn [000089], noting supervised methods can also be used, and [00001], noting the system can be used to detect panic attacks). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the supervised methods of machine learning of the combination such that unsupervised clustering methods may also be used as in Cohn in order to more accurately predict adverse outcomes based on learned clusters of patient characteristics (i.e. higher order features) without the need for human intervention, thereby mitigating any bias (as suggested by Cohn [000088]). 

Claims 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sasangohar in view of Chan and Seemakurty as applied to claim 1 above, and further in view of McGinnis et al. (US 20190374157 A1).
Claim 15
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further contemplates use of the system to assess the effectiveness of a treatment regimen (Sasangohar [0003]), as well as tracking of user behavior during mitigating actions for further analysis (Sasangohar [0018]). However, the combination fails to explicitly disclose wherein the system monitors automated feedback and characterizes the automated feedback for effectiveness. However, McGinnis teaches an analogous stress detection system that monitors automated feedback and characterizes the automated feedback for effectiveness (McGinnis [0021], [0037], noting a patient’s physiological response to a stress treatment is automatically captured and processed to personalize the treatment approach for a given user such that the most effective treatment is provided). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to include the monitoring of physiological feedback for a user resulting from a selected stress treatment as in McGinnis in order to quantify a user’s response to the selected approach and adaptively learn which treatments are most effective for a particular user so that they can be provided in the future, thereby improving patient care (as suggested by McGinnis [0021] & [0034]). 
Claim 16
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further contemplates use of the system to assess the effectiveness of a treatment regimen (Sasangohar [0003]), as well as tracking of user behavior during mitigating actions for further analysis (Sasangohar [0018]). However, the combination fails to explicitly disclose wherein clinician-provided feedback is monitored and characterized for effectiveness, and wherein machine learning is used to improve treatment effectiveness based on most effective automated and clinician-provided feedback. However, McGinnis teaches an analogous stress detection system that monitors feedback and characterizes the feedback for effectiveness as well as uses machine learning to improve treatment effectiveness based on most effective automated feedback (McGinnis [0021], [0037], noting a patient’s physiological response to a stress treatment is automatically captured and processed via machine learning to personalize the treatment approach for a given user such that the most effective treatment is provided). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to include the monitoring of physiological feedback for a user resulting from a selected stress treatment as in McGinnis in order to quantify a user’s response to the selected approach and adaptively learn which treatments are most effective for a particular user so that they can be provided in the future, thereby improving patient care (as suggested by McGinnis [0021] & [0034]). 
In summary, the combination teaches a system that monitors physiological measures of a user to detect stress-related episodes, provides appropriate treatment techniques to the user to mitigate the detected episode, and monitors feedback from the user to adaptively improve treatment effectiveness. However, the feedback monitored by the combination and characterized for effectiveness (as in McGinnis) is physiological information from the user; accordingly, the combination fails to explicitly disclose monitoring and characterizing clinician-provided feedback as required by the instant claim. However, McGinnis does disclose that during conventional biofeedback therapy for panic attacks, a clinician’s feedback of a patient’s response to the therapy is the basis for assessing the effectiveness of the therapy and further personalizing the therapy treatment (McGinnis [0020]). Further, the system of the combination allows for patient physiological data and responses to be reported to a clinician (Sasangohar [0026], McGinnis [0022]-[0023]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the feedback monitoring and characterizing functions of the system to include monitoring and characterization of clinician-provided feedback in addition to automated patient physiological feedback because monitoring and characterizing a clinician’s feedback is a conventionally known method of evaluating treatment effectiveness for a given patient (as suggested in McGinnis [0020]), and increasing the types of feedback analyzed to include those from expert clinicians familiar with the patient would improve the accuracy of the feedback analysis.
Claim 17
Sasangohar in view of Chan, Seemakurty, and McGinnis teaches the system for detecting and managing panic attacks according to claim 16, and the combination further teaches wherein treatment effectiveness is estimated using a reduction in a number or severity of behavioral disorders from a baseline (McGinnis [0033], [0037], noting that effectiveness can be estimated from indications that the severity and/or frequency of panic attacks is decreasing or increasing over time).  
Claim 22
Sasangohar in view of Chan and Seemakurty teaches the system for detecting and managing panic attacks according to claim 1, and the combination further teaches wherein the system instructs the user in real-time, using the instruction module, with management techniques  panic attacks, wherein feedback signals and status signals are sent to the user via the status reporting device comprising one of: a smart watch, a smartphone, a tablet computer, a laptop, or personal computing device presenting one or more of visual, audio, textual, vibrational or kinesthetic signals to the user (Sasangohar [0026], noting the user is provided instructions for calming, stress-reducing, breathing, etc. exercises to manage a detected SAR episode in real time; such instructions or other media are provided to the user at the UI hardware, which per the abstract & [0018] can include a devices like a smartwatch or smartphone that can present information in visual, audible, or tactile formats per [0025]). 
In summary, the combination teaches a system that can detect acute stress conditions due to psychological disorders and provide management techniques like breathing or stress-reduction exercises on a user interface device. However, the combination fails to explicitly disclose that such management techniques include biofeedback and/or neurofeedback. However, McGinnis teaches that management techniques provided to a user experiencing a psychologically-related stress condition can include biofeedback therapies (McGinnis abstract, [0018]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stress-reducing management techniques of the combination to include an option for biofeedback therapy as in McGinnis because biofeedback techniques have been shown to be extremely effective for treating panic attacks, and providing the patient with in vivo information about their physiological arousal allows them to feel more in control of their bodily reactions and react less fearfully to them, thus improving the effectiveness of the presented treatment (as suggested by McGinnis [0018]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cruz et al. (Reference U on the accompanying PTO-892) describes building predictive models for panic attacks from user-reported marking of panic attacks and physiological data from wearable sensor devices. Zhang et al. (Reference V on the accompanying PTO-892) describes the relationship between HRV parameters and panic disorders. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626